Citation Nr: 9915363	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-37 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left eye injury with right eye pinguecula currently rated as 
0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel



REMAND

The veteran performed active duty from October 1979 to July 
1985.

Service connection for a left eye disability has been in 
effect since separation from service.  The veteran filed a 
claim for an increased rating in December 1991. 

This appeal arose from a September 1992 RO rating decision, 
which denied the veteran's claim of entitlement to an 
increased evaluation for residuals of a left eye injury with 
right eye pinguecula, currently rated as 0 percent disabling.

The veteran originally established service connection for an 
eye disability by RO rating action of March 1996, which in 
turn evaluated the veteran's disability as 0 percent 
disabling based on service medical records and a December 
1995 VA examination.

Following numerous failed RO attempts to assess the present 
level of the veteran's eye disability, as to the claim on 
appeal, and other disabilities, the RO's September 1992 
rating decision denied the veteran's claim of entitlement to 
an increased evaluation for his eye disability based on the 
lack of treatment or diagnoses attributed to his service 
connected eye disability, and examination results of an 
August 1992 VA examination.  

The RO's rating decision of March 1993, again denied the 
veteran's claim of entitlement to an increased evaluation for 
his service connected eye disability based on a report of 
hospitalization during January 1992, and VA outpatient 
treatment reports from January 1992 to December 1992.  Here 
again, none of the medical evidence was referable to 
treatment, diagnoses or an increase in severity of disability 
as associated with the veteran's service connected eye 
disability.

Following additional requests to reopen and claims of 
entitlement to an increased evaluation for the veteran's 
service connected eye disability, the RO's rating decision of 
January 1995 denied the veteran's claim as the evidence of 
record, including additional VA outpatient treatment reports 
from March 1988 to May 1993 and additional service medical 
records did not demonstrate treatment, diagnoses or an 
increase in severity of disability that was referable to the 
veteran's service connected eye disability.

The veteran's statement of June 1995 included an indication 
that he had noting to add to his substantive appeal, July 
1993.

Pursuant to an October 1996 Board of Veterans' Appeals 
(Board) Remand Order, the RO was directed to obtain 
identified records of treatment and to schedule the veteran 
for a VA examination with a specialist in ophthalmology.

Thereafter, the RO submitted an October 1996 letter to the 
veteran, which pertained to the need for the submission of 
treatment records that were referable to his service 
connected eye disability.

The veteran's response of January 1997 included his report of 
not having been treated for his eye disability since 1990-
1991 at the Wadsworth/Brentwood hospital.
The Board observes that no address had been provided as to 
this location.

Thereafter, the RO submitted a July 1997 letter to the 
veteran that referenced the Board's Remand decision of 
October 1996, and requested evidence of medical treatment 
that was referable to his eye disability.  The veteran was 
further informed that the consequences of his failure to 
appear for a scheduled examination, should one be scheduled, 
was that the claim would be reviewed on the evidence of 
record.  He was also advised to keep the RO informed of his 
current address and phone number.

The veteran's representative submitted an August 1998 letter 
which acknowledged that the veteran had failed to respond to 
the RO's July 1997 letter, and referenced the veteran's 
January 1997 report of having received treatment at 
Wadsworth/Brentwood Hospital in 1990-1991, and that there had 
not been a VA examination with an ophthalmologist.  The 
representative then requested that the veteran be scheduled 
for an examination as soon as possible.  

In response to an RO request sent to the West LA VAMC for 
outpatient treatment reports from October 1990 to November 
1998, the record contains a December 1998 report that the 
veteran had never been seen at their eye clinic, and an 
enclosed an appointment schedule to that effect.  In 
pertinent part, the appointment schedule reveals an October 
1990 "no show" for an appointment at the C & P building; a 
November 1990 "canceled" C & P ADM. MED; a January 1992 
entry with no minutes entered at the Brentwood LAB; a January 
1992 entry with no minutes entered for an outpatient eye 
appointment; and an August 1992 "canceled" entry at the C & 
P building.  

Two January 1999 e-mails report that the veteran did not 
appear for a scheduled January 1999 VA examination.

The RO then submitted a March 1999 letter to the veteran with 
an enclosed supplemental statement of the case of the same 
date.  The return envelope includes a stamped returned as 
"undeliverable."

The veteran's representative submitted an Informal Hearing 
Presentation, dated May 1999, which included argument 
pertaining to the veteran's claim of entitlement to an 
increased evaluation for his eye disability, and included an 
indication that the veteran may not have been able to appear 
for a scheduled VA examination due to a relocation to a new 
address.

Initially, the Board finds that the veteran has presented a 
well grounded claim for an increased disability evaluation 
for his service connected disability within the meaning of 38 
U.S.C.A. § 5107(a); cf. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where veteran asserted that his condition 
had worsened since the last time his claim for a increased 
disability evaluation for a service connected disorder had 
been considered by the VA, he established a well-grounded 
claim for a increased rating).  Since he continues to 
disagree with the current rating assigned, the claim of an 
increased rating above 0 percent for this disability remains 
at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim remains in controversy where less than the maximum 
available benefits is awarded).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, supra.   Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Board further notes that 38 C.F.R. § 3.655 provides that 
when entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of this section as appropriate.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the terms 
examination and reexamination include periods of hospital 
observation when required by VA.  38 C.F.R. § 3.655(a).  When 
the claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (Italics added).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden is on the Secretary to 
demonstrate that notice was sent to appellant's "latest 
address of record," and, in addition, the Secretary must show 
that the appellant lacked "adequate reason" (see 38 C.F.R. § 
3.158(b) (1998)), or "good cause" (see 38 C.F.R. § 3.655), 
for failing to report for the scheduled examination.  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).  The evidence shows 
that the RO developed the record consistent with the Board's 
Remand Order of October 1996.  The RO did schedule a VA 
examination for the veteran in January 1999, but he failed to 
report for that examination.  The record also shows that RO 
utilized the same address that had been used for prior rating 
decisions, other correspondence to the veteran, and 
presumably the delivery of the veteran's benefits checks as 
there had been no indication that the veteran's checks had 
been returned as undeliverable.  The RO's efforts in this 
regard are documented throughout the claims folder, as well 
as the veteran's previous failures to report for scheduled 
examinations.  If the reason the claimant failed to report 
for a scheduled examination was that he had changed his 
address, there is no indication that the claimant met his 
responsibility to keep VA advised of this current address.  
As the Court noted in Hyson, if the claimant fails to advise 
VA of his whereabouts, there is no obligation on the part of 
VA "to turn up heaven and earth to find him."  5 Vet. App. 
at 265.  Thus, he failure to advise VA of his correct address 
is not "good cause" for the failure to report for 
examination. 

This is a claim for increase.  Under 38 C.F.R. § 3.655(b), 
where the claimant fails to report for scheduled examination 
in a claim for increase without good cause, the claim shall 
be denied.  In other words, neither the RO nor the Board has 
the discretion to reach the merits of the claim.  The failure 
of a claimant to advise VA of his correct address is not one 
of the circumstances identified in 38 C.F.R. § 3.655 as 
"good cause" for the failure to report for examination, and 
Hyson would appear to clearly indicate that it could not be a 
"good cause."  

The veteran has not been properly advised of this controlling 
provision of the regulations and, unfortunately, the RO 
advised him in July 1997 that if he failed to report for a 
scheduled examination, his claim would be reviewed on the 
record.  This is incorrect.  Accordingly, in order to provide 
the claimant with the due process of law, the Board must 
remand the case for the following development:
 
Accordingly, the appellant should be provided a summary or 
copy of 38 C.F.R. § 3.655(b) (1998) regarding failure to 
appear for a scheduled examination.

To ensure full compliance with due process requirements, the 
case is again REMANDED to the RO for the following 
development:

1.  The RO should request that the 
appellant provide a statement as to the 
reason or reasons why he failed to report 
for his scheduled VA examination.

2.  The RO should then review any 
response from the claimant to ascertain 
whether he has provided "good cause" 
for his failure to appear in light of the 
guidance in 38 C.F.R. § 3.655 and Hyson, 
supra.  If the RO determines that "good 
cause" for failure to report for the 
scheduled VA examination has not been 
shown, then the claim should be denied on 
that basis under 38 C.F.R. § 3.655(b) 
without review on the merits.  If the RO 
determines that "good cause" is shown, 
then the appellant should be scheduled 
for an examination.  Appropriate action 
should be taken to document in the record 
that notice to report for such an 
examination has been sent to the 
appropriate address.  In the event that 
the claimant fails to appear for the 
rescheduled examination, the RO should 
again consider the provisions of 
38 C.F.R. § 3.655.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



